In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, dated November 18, 1968, which dismissed the writ. Judgment affirmed, without costs. In view of the pendency of relator’s appeal from the judgment of conviction and from the denial of his coram nobis application, there was no reason of practicality or necessity to permit an attack on the judgment of conviction by way of habeas corpus *652(cf. People ex rel. Keitt v. McMann, 18 N Y 2d 257; People ex rel. Singleton v. Deegan, 31 A D 2d 769; People ex rel. Wynn v. Follette, 30 A D 2d 706; People ex rel. Cruz v. Deegan, 30 A D 2d 976). Beldock, P. J., Christ, Rabin, Munder and Martuseello, JJ., concur.